Name: 2010/441/CFSP: Council Decision 2010/441/CFSP of 11Ã August 2010 extending the mandate of the European Union Special Representative to the African Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  extra-European organisations
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/23 COUNCIL DECISION 2010/441/CFSP of 11 August 2010 extending the mandate of the European Union Special Representative to the African Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 6 December 2007, the Council adopted Joint Action 2007/805/CFSP (1) appointing Mr Koen VERVAEKE as European Union Special Representative (hereinafter the EUSR) to the African Union (AU). (2) On 1 December 2008, the Council adopted Joint Action 2008/898/CFSP (2) extending the mandate of the EUSR until 28 February 2010. (3) On 25 February 2010, the Council adopted Decision 2010/119/CFSP (3) amending the mandate of the EUSR and extending it until 31 August 2010. (4) The mandate of the EUSR should be extended until 31 August 2011. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR) following the entry into force of the Decision establishing the European External Action Service. (5) The EUSR is to implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy, as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Koen VERVAEKE as EUSR to the AU is hereby extended until 31 August 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the HR following the entry into force of the Decision establishing the European External Action Service. Article 2 Policy objectives The mandate of the EUSR shall be based on the EUs comprehensive policy objectives in support of African efforts to build a peaceful, democratic and prosperous future as set out in the EU Africa Strategy. These objectives include: (a) enhancing the EUs political dialogue and broader relationship with the AU; (b) strengthening the EU-AU partnership in all areas outlined in the EU Africa Strategy, contributing to the development and implementation of the EU Africa Strategy in partnership with the AU, respecting the principle of African ownership and working more closely with African representatives in multilateral forums in coordination with multilateral partners; (c) working with, and providing support to the AU by supporting institutional development and strengthening the relationship between EU and AU Institutions, including through development assistance, to promote:  peace and security: predict, prevent, manage, mediate and resolve conflict, support efforts to promote peace and stability, support post-conflict reconstruction,  human rights and governance: promote and protect human rights; promote fundamental freedoms and respect for the rule of law; support, through political dialogue and financial and technical assistance, African efforts to monitor and improve governance; support growth of participatory democracy and accountability; support the fight against corruption and organised crime and further promote efforts to address the issue of children and armed conflict in all its aspects,  sustainable growth, regional integration and trade: support efforts towards interconnectivity and facilitate peoples access to water and sanitation, energy and information technology; promote a stable, efficient and harmonised legal business framework; assist to integrate Africa into the world trade system, assist African countries to comply with EU rules and standards; support Africa in countering the effects of climate change,  investment in people: support efforts in the fields of gender, health, food security and education, promote exchange programmes, networks of universities and centres of excellence, address the root causes of migration. Furthermore, the EU will play a key role in implementing the EU-Africa Joint Strategy intended to further develop and consolidate the strategic partnership between Africa and the EU. Article 3 Mandate In order to achieve the Common Foreign and Security Policy (CFSP)/European Security and Defence Policy (ESDP) aspects of the objectives referred to in Article 2, the mandate of the EUSR shall be to: (a) strengthen the overall EU influence in, and coordination of, the Addis Ababa-based dialogue with the AU and its Commission, on the whole range of CFSP/ESDP issues covered by the EU-AU relationship; (b) ensure an appropriate level of political representation, reflecting the importance of the EU as a political, financial and institutional partner of the AU, and the step-change in that partnership necessitated by the growing political profile of the AU on the world stage; (c) represent, should the Council so decide, EU positions and policies, when the AU plays a major role in a crisis situation for which no EUSR has been appointed; (d) help achieve better coherence, consistency and coordination of EU policies and actions towards the AU, and contribute to enhance coordination of the broader partner group and its relation with the AU; (e) follow closely, and report on, all relevant developments at AU level; (f) maintain close contact with the AU Commission, other AU organs, missions of African sub-regional organisations to the AU and the missions of the AU Member States to the AU; (g) facilitate the relations and cooperation between the AU and African sub-regional organisations, especially in those areas where the EU is providing support; (h) offer advice and provide support to the AU upon request in the areas outlined in the EU Africa Strategy; (i) offer advice and provide support to the building up of the AUs crisis management capabilities; (j) on the basis of a clear division of tasks, coordinate with, and support, the actions of EUSRs with mandates in AU Member States/regions; and (k) maintain close contacts and promote coordination with key international partners of the AU present in Addis Ababa, especially the United Nations, but also with non-State actors on the whole range of the CFSP/ESDP issues covered by the EU-AU relationship. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (hereinafter the PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2010 to 31 August 2011 shall be EUR 1 280 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and Union institutions may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or Union institution to the EUSR shall be covered by the EU Member State or institution concerned, respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (4), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security The EUSR shall, in accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, take all reasonably practicable measures, in conformity with his mandate and on the basis of the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, providing for mission-specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the mission area, and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide Member States missions and the Unions delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission who shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report at the end of February 2011 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) OJ L 323, 8.12.2007, p. 45. (2) OJ L 322, 2.12.2008, p. 50. (3) OJ L 49, 26.2.2010, p. 26. (4) OJ L 101, 11.4.2001, p. 1.